Citation Nr: 0640073	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  00-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extraschedular rating in excess of 40 
percent for residuals of a herniated nucleus pulposus at T7-8 
with neuralgia, for the periods from June 17, 1998 to May 9, 
2000, and from September 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to April 
1993.

This matter was most recently before the Board of Veterans' 
Appeals (Board) on January 26, 2005, at which time a 
schedular evaluation in excess of 40 percent for residuals of 
a herniated nucleus pulposus at T7-8 with neuralgia, for the 
periods from June 17, 1998 to May 9, 2000, and from September 
1, 2000, was denied.  In this regard, it is noted that during 
the period from May 10, 2000 through August 31, 2000, the 
veteran was in receipt of a temporary total (100 percent) 
rating under the provisions of 38 C.F.R. § 4.30.  

In that same decision, the Board again remanded the issue of 
entitlement to an extraschedular rating in excess of 40 
percent for residuals of a herniated nucleus pulposus at T7-8 
with neuralgia, for the periods from June 17, 1998 to May 9, 
2000 and from September 1, 2000, pursuant to the provisions 
set forth in 38 C.F.R. § 3.321(b)(1).  For reasons set forth 
below, the issue of an extraschedular rating, higher than 40 
percent, for the period from January 26, 2005 is addressed in 
the REMAND portion of the decision below and REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

A motion for advancement on the Board's docket filed by the 
veteran was previously granted by the Board.  Appropriate 
expedited handling of this case has continued since its 
return from the Regional Office (RO).

The veteran appears to be raising the issue of entitlement to 
service connection for a psychiatric disorder, to include 
depression and anxiety, secondary to his service connected 
thoracic disorder; as well as the issue of entitlement to a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  He has 
also raised a claim for service connection for a cervical 
spine disorder and has requested reopening of his claim for 
service connection for a lumbar spine disorder.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  


FINDING OF FACT

For the period prior to January 26, 2005, the evidence in 
this case does not show a marked interference with employment 
or frequent periods of hospitalization due to the veteran's 
service-connected residuals of a herniated nucleus pulposus 
at T7-8 with neuralgia, so as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

For the period prior to January 26, 2005, the criteria for an 
extraschedular evaluation for residuals of a herniated 
nucleus pulposus at T7-8 with neuralgia are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  A letter accompanying the August 2006 Supplemental 
Statement of the Case provided notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

The RO in a rating decision entered in October 2004 increased 
the schedular evaluation assigned for the disability in 
question from 20 percent to 40 percent for the period from 
June 17, 1998, to May 9, 2000, and from 10 percent to 40 
percent for the period from September 1, 2000.  

The veteran contends that the disability caused by his 
herniated nucleus pulposus at T7-8 with neuralgia is an 
exceptional case, and that an extraschedular evaluation 
should be considered to more accurately reflect the severity 
of his symptomatology. 

June 1998 records received from a private chiropractor 
reflect his evaluation of the veteran and a conclusion that 
the veteran could work.  No work restrictions were noted.

Medical data compiled from June 1998 to May 2000 denote the 
presence of thoracic spine pain, consistent with diagnostic 
findings of disc herniation on magnetic resonance imaging 
(MRI) in February 2000 of a moderately sized disc herniation 
at T7-8. Subsequent myelography in April 2000 likewise 
identified a disc herniation at T7-8 effacing the spinal cord 
on the right.  That notwithstanding, little, if any, 
neurological abnormality was shown, with range of motion 
ranging from normal to 50 percent of normal.  Also shown were 
but slight kyphosis of the thoracic spine and minimal 
tenderness of that area of the spine.

L. A. Rogers, M.D., a private neurologist, wrote in March 
2000 that the veteran had presented with increasing mid-
thoracic pain, as well as complaints of occasional numbness 
in the legs and feet.  The physician stated that while the 
recent MRI showed a "fairly impressive" paramedian 
herniation of T7-8 on the right side, this lesion was not 
seen as having anything to do with his current symptoms.  

In a communication dated in March 2000 the veteran wrote that 
he believed that his back problems would interfere with his 
employability and that surgery offered only a 50/50 chance of 
success.  However he stated that he currently had a good job, 
despite not having completed college.

On VA examination in April 2000, the veteran was able to flex 
from 0 to 90 degrees, and extend from 0 to 25 degrees.  
Lateral flexion was possible from 0 to 20 degrees in either 
direction, and rotation was possible to 35 degrees to the 
right and to 40 degrees on the left.  No definite 
neurological abnormality was identified.  While he was placed 
in a leave status from his job as of April 24, 2000, in 
anticipation of the May 2000 surgery, only intensification in 
the veteran's pain is documented, with there being no showing 
of a pronounced disc syndrome throughout the period from June 
1998 to May 2000.

The record reflects that on May 10, 2000, the veteran 
underwent a right T7-8 thoracoscopic diskectomy for a T7-8 
disc herniation with discogenic back pain.  Following the May 
2000 surgery, the veteran was evaluated by VA in September 
2000. At that time, there was found to be a chronic pain 
syndrome stemming from a right T-10 intercostal neuralgia.  
No obvious abnormalities were evident, other than some 
decrease in pinprick in the distribution about the T-10 
intercostal nerve on the right.

A private rheumatologist examination in January 2001 showed 
range of motion and the veteran's neurological status to be 
normal, although motion of the thoracic spine induced 
significant pain in the mid-dorsal region.  It was the 
physician's opinion that it was likely that a significant 
portion of his back pain was due to myofascial components.

Subsequent testing was positive for the presence of an HLA-
B27 antibody, rendering it a bit more likely that an 
inflammatory process was present.  Other medical 
professionals raised the diagnostic possibilities of 
ankylosing spondylitis, osteoporosis, and low back pathology 
from which there was radiating pain to the thoracic region of 
the spine.

Placed into the record in February 2001 was information 
relating to job tasks required by the veteran's employment.  
Required was a high level of manual dexterity, fine motor 
control of the upper extremities and the ability to lift 
weights up to 60 pounds.  

An MRI in March 2001 disclosed a right paracentral disc 
herniation with mild anterolateral cord effacement, at T7-8 
and left paracentral disc protrusion at T 8-9.  

Thereafter the veteran submitted a letter from his employer 
to the effect that since he (the veteran) was unable to 
provide documentation authorizing him to return to his normal 
job duties, his employment was being terminated.

A VA examination followed in July 2001, at which time the 
veteran reported that he had lost his job (in March 2001) 
because his doctor would not permit him to lift boxes 
weighing up to 65 pounds, as was required.  Findings at that 
time included no evidence of any radiculopathy due to the 
herniated thoracic disc.  There was noted to be a transient 
period of intercostal neuralgia in the area of the right rib 
cage, which the veteran reported had resolved.  While his 
back pain was noted to be diffuse, it was found to be well 
beyond the distribution of the T-7 or T-8 nerve root.  His 
back pain was found to be characteristic of mechanical back 
pain, possibly impacted by osteoporosis.  

The veteran continued to be treated by private providers 
throughout much of 2001 for continuing thoracic spine pain.  
The record also reflects a greater number of complaints and 
findings regarding the low back, leading to spinal fusion at 
L5-S1 in January 2003.

At the time of a hearing before the Board in February 2002, 
the veteran reported that he had lost time from work when 
employed but that currently he was attending college.  There 
is also information in the record to the effect that during 
2002 the veteran had a temporary appointment as a program 
assistant for a state agency.  

VA spine and neurological examinations were conducted in 
January 2003, prior to the lumbar fusion, at which time the 
veteran was noted to exhibit back pain, although the pain was 
found to be inconsistent with intervertebral disc syndrome.  
In the examiner's opinion, the veteran's complaints of 
persistent pain were likely the result of a combination of 
issues, including lumbar spondylolisthesis, osteoporosis, and 
the residuals of intervertebral disc surgery.  Physical 
examination showed well-healed, non-tender scars were present 
in the thoracic spine area.  Forward flexion was limited to 
60 degrees; extension was limited to 10 degrees with pain.  
There was no evidence at that time of ankylosing spondylitis, 
continuing neuralgia of the intercostal nerve, or 
radiculopathy or neuropathy attributable to the thoracic 
spine disability.  There was no evidence of any muscle spasm 
or neurological findings appropriate to the site of the 
diseased disc.  There were flare-ups of pain, with the pain 
being an eight on a visual analogue scale of one to ten.  At 
that time, the veteran reported that he was not currently 
employed because of pain, and noted that pain medication 
affected his ability to work.

At the time of another hearing before the Board, in May 2003, 
the veteran detailed his work history and stated that he was 
working currently as a resident manager at an apartment 
building.  

A July 2003 VA spine examination showed three well-healed 
thoracic incisions in the mid-axillary region on the right.  
They were approximately two centimeters in length, somewhat 
hypersensitive and dysesthetic to touch with a positive 
Tinel's sign over the inferior two.  Forward flexion of the 
thoracic spine was to about 30 to 40 degrees of kyphosis, 
which appeared to be normal motion.  There was tenderness to 
palpation at the T7-8 level.  The assessment was of status 
post thorascopic diskectomy at the T7-8 level with some 
residual pain and mildly painful motion of the thoracic 
spine.  The examiner was unable to say with any definitive 
medical certainty that the veteran had been laid up secondary 
to his thoracic spine versus his lumbar spine.  In an 
addendum to the examination report, the examiner noted that 
rotary motion of the thoracic spine was possible to 40 
degrees in each direction, which was considered to be in the 
normal range to slightly limited.  Slight kyphosis was noted.

An MRI of September 2003 revealed mild degenerative cord 
compression at T6-7 and at T7-8.

A VA examination in September 2004 disclosed flexion to 45 
degrees, extension to 10 degrees, and lateral flexion to 20 
degrees on the right and 25 degrees to the left.  Rotation 
was possible to 30 degrees in both directions.  The combined 
range of motion of the thoracolumbar spine was 160 degrees.  
There was no muscle spasm or guarding present.  Neither 
listing of the spine in a single direction, nor loss of 
lateral motion with osteoarthritic changes, nor abnormal 
thoracic mobility on forced motion, nor a thoracic muscle 
spasm on extreme forward bending was present.  Diffuse 
tenderness of the spine was evident.  No neurological 
abnormality or evidence of unfavorable ankylosis was 
reported.  In the opinion of the examiner, he would not 
expect that the thoracic range of motion would be further 
reduced due to pain, fatigue, weakness, or following 
repetitive use.  No evidence of weakened movement, excessive 
fatigability, or incoordination was indicated.  During the 
prior twelve months, there was noted to be one incapacitating 
episode that lasted one week, but less than two weeks.  It 
was noted that the veteran was employed as forklift operator 
in a distribution center.  The examiner stated that it was 
not at least as likely as not that the service-connected 
thoracic spine disorder markedly interfered with the 
veteran's employment.

Statements from the veteran's wife and mother received in 
July 2006 noted the severity of the service connected back 
disability and how it affected his daily activities.  

Analysis

The Court has held that the question of entitlement to an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  For that reason, this 
issue was remanded on 3 occasions by the Board so that it 
could be properly considered.  

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1).

Initially, it must be noted that the only spinal disability 
that is service connected involves the appellant's thoracic 
spine.  Disorders affecting the cervical and lumbar spine are 
not service connected, and symptoms attributable thereto may 
not be considered.  

Secondly, the pertinent evidence for the period in question 
does not identify an exceptional or unusual disability 
picture.  The record does not show that the veteran has 
required frequent hospitalizations for his service connected 
thoracic disability.  There is no evidence of a marked 
interference with employment due to the service-connected 
thoracic disability alone such as to trigger consideration of 
the extraschedular provisions.  In addition, the veteran's 
medical records show diagnoses of other nonservice-connected 
disorders, to include a bipolar disorder, bilateral carpal 
tunnel syndrome and a lumbar disorder, all of which have had 
an impact on the veteran's ability to work.  In this regard, 
it is noted that the lumbar spine disorder is identified as 
spondylolisthesis of L5 on S1, with postoperative changes at 
that level with foraminal stenosis bilaterally at L5-S1 and 
L4-5.  Service connection for a lumbar spine disorder was 
previously denied by the Board in a decision of June 2003.  
Thus the symptoms attributable to this, as well as any other 
nonservice-connected disorder, may not be considered in 
evaluating his thoracic spine disorder.  

There is, however, nothing in the evidence of record to 
indicate that the service-connected thoracic disability alone 
causes impairment with employment over and above that which 
is contemplated in the assigned 40 percent schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

There are no objective symptoms due to the appellant's 
service-connected thoracic disability that are not 
contemplated by the rating criteria and thus the RO's 
decision in this regard is affirmed.  Floyd, 8 Vet. App. at 
96; Bagwell, 9 Vet. App. at 338-9 (When evaluating an rating 
claim the Board may affirm an RO's conclusion that a claim 
does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The Board acknowledges the sincerity of the veteran's 
statements and those of his wife and mother concerning his 
herniated nucleus pulposus T7-8.  They are competent to 
describe the symptoms that the appellant experiences and has 
experienced.  Hayes v. Brown, 9 Vet. App. 67, 72 (1996); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  As lay 
persons, however, they are not competent to offer opinions 
regarding the objective severity of the disorder as that 
requires medical knowledge or expertise or to attribute 
symptoms to one disability or the other.  Therefore, these 
statements, no matter how sincere, cannot be utilized in lieu 
of competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1995).

Thus, in the absence of evidence presenting such exceptional 
circumstances, the record is shown to preponderate against 
referring the claim for consideration of an extraschedular 
rating for residuals of a herniated nucleus pulposus at T7-8 
with neuralgia, for the periods from June 17, 1998 to May 9, 
2000 and from September 1, 2000 to January 25, 2005.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The claim to this extent is denied.


ORDER

An extraschedular evaluation in excess of 40 percent for 
residuals of a herniated nucleus pulposus at T7-8 with 
neuralgia, for the periods from June 17, 1998 to May 9, 2000, 
and from September 1, 2000, through January 25, 2005, is 
denied.


REMAND

As noted above, the issue of entitlement to an extraschedular 
rating was REMANDED by the Board on several previous 
occasions, most recently on January 26, 2005.  At that time, 
the Board denied entitlement to a schedular rating higher 
than 40 percent.  The veteran has raised a new a claim for an 
increased schedular rating for the thoracic spine, 
maintaining that he is entitled to a rating of 60 percent.  
Added to the claims file while the case was in remand status 
were extensive records covering medical treatment in 2005 and 
2006 for the thoracic spine disorder.  Although the RO 
reviewed these records in connection with the claim for 
extraschedular rating, no action was taken on the veteran's 
claim for increased schedular rating.  

The Board finds that the issues of entitlement to an 
increased schedular rating higher than 40 percent and 
entitlement to an extraschedular rating higher than 40 
percent for the period beginning January 26, 2005, are 
inextricably intertwined.  Adjudicating whether the veteran 
is currently entitled to an extraschedular rating higher than 
40 percent would be premature, and may possibly prejudice any 
RO finding in its initial determination of the veteran's 
claim for a schedular increase.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA medical records pertaining to the 
thoracic spine.  The veteran should also 
identify all healthcare providers, VA and 
non-VA, inpatient and outpatient, who 
have treated him for the thoracic spine 
and which have not been secured or 
provided earlier.  The appellant should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The RO must review the claims folder 
and ensure that the foregoing development 
actions, as well as any other development 
that may be in order, has been conducted 
and completed in full.

3.  Thereafter, the RO should adjudicate 
the issues of entitlement to an increased 
rating on schedular and extraschedular 
bases for the period beginning January 
26, 2005.

4.  If, and only if, the veteran files a 
notice of disagreement to the increased 
rating schedular issue, the RO is to 
issue a Statement of the Case and should 
the veteran perfect the appeal by filing 
a timely substantive appeal, certify that 
issue to the Board.  Notwithstanding any 
action taken on increased rating 
schedular issue, the RO should furnish 
the veteran and his representative with a 
Supplemental Statement of the Case on the 
extraschedular issue and provide the 
appropriate period of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




___________________________                                  
_______________________
DEREK R. BROWN	                                                        
L. M. SULLIVAN
     Veterans Law Judge			Veterans Law Judge
     Board of Veterans' Appeals			 Board of 
Veterans' Appeals



__________________________
N. R. ROBIN
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


